Citation Nr: 0502531	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He died in May 1997.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In connection with this appeal the appellant and her daughter 
testified at a hearing in Washington, D.C., before the 
undersigned in November 2004; a transcript of that hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

?	This claim is remanded for additional development 
consistent with the Veterans Claims Assistance Act of 
2000 (VCAA).
?	This claim is remanded to obtain additional service 
medical records. 
?	This claim is remanded to obtain outstanding medical 
records. 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the claim now before the Board.  The Board 
finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  

As reported on the veteran's death certificate, the immediate 
cause of the veteran's death was bilateral pneumonia due to 
or as a consequence of metastatic carcinoma of the right 
tonsil.  Chronic lung disease and chronic alcoholism were 
also listed on the death certificate as other significant 
conditions contributing to death, but not related to the 
immediate cause of death.  The appellant contends that while 
the veteran was serving in Vietnam, he was exposed to 
herbicides, to include Agent Orange.  As a result, she claims 
that the veteran developed cancer of the throat, specifically 
the right tonsil.  Alternatively, the appellant argues that 
the veteran's cause of death, to include pneumonia and 
chronic lung disease, was related to the pneumonia that he 
was treated for during his military service.  The appellant, 
therefore, claims the veteran's death should be service 
connected.

The November 2001 rating decision on appeal, as well as the 
statement of the case and supplemental statements of the 
case, appear to have only addressed whether the appellant was 
entitled to service connection for the veteran's death under 
the regulations applicable to presumptive service connection 
based on exposure to herbicides.  See 38 C.F.R. §§ 3.307, 
3.309.  However, it does not appear that the RO has developed 
evidence regarding service connection on a direct basis nor 
adequately addressed whether service connection on such a 
basis is warranted.  As such, a remand is warranted for 
additional development and action consistent with the VCAA.  

Specifically, at the appellant's November 2004 Board hearing, 
she indicated that the veteran's service medical records may 
be incomplete as such may have been filed under a different 
social security number.  While on remand, the RO should 
request any additional service medical records under the 
alternative social security number provided by the appellant 
at her Board hearing (located on page 3 of the hearing 
transcript contained in the claims file).  

Also, the appellant indicated that there may be outstanding 
medical records.  She specifically identified records from 
Dr. M. and Genesee Hospital.  There are records from both Dr. 
M. and Genesee Hospital contained in the claims file; 
however, while on remand, the RO should ensure that complete 
records from both have been obtained.  Additionally, the 
appellant should be requested to identify all relevant 
treatment for the veteran's pneumonia and/or chronic lung 
disease dating from his release from active military duty and 
continuing until his death.  

At her Board hearing, the appellant further indicated that 
she may have evidence in her possession that is relevant to 
her claim, to possibly include letters and medical 
information.  While on remand, she should be given an 
opportunity to submit such evidence for consideration in 
connection with her claim.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be given an 
opportunity to submit any additional 
evidence in her possession as relevant to 
the pending claim.  

2.  The RO should obtain any additional 
service medical records filed under the 
social security number indicated by the 
appellant at her November 2004 Board 
hearing (located on page 3 of the hearing 
transcript contained in the claims file).

3.  The appellant should be requested to 
provide the name, address, and 
approximate dates of treatment for the 
veteran's pneumonia and/or chronic lung 
disease dating back to the veteran's 
release from active military duty, as 
well as release forms, if necessary, for 
each indicated physician or facility.  
The RO should take the appropriate steps 
to obtain any outstanding records as 
identified by the appellant, to include 
any records from Dr. M. and Genesee 
Hospital.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Any records obtained should be associated 
with the file.

4.  The RO should then conduct any 
additionally indicated development, to 
include obtaining any medical opinion 
deemed necessary for the appropriate 
adjudication of the claim.  

5.  After completing the above, the 
appellant's claim should be re-
adjudicated, based on the entirety of the 
evidence and with consideration of 
whether service connection for the 
veteran's death is warranted on a direct 
basis.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




